Motion to resettle order, and for permission to appeal to the Court of Appeals from the resettled order, granted, without costs. Decision dated January 23, 1968 (29 A D 2d 162), amended to read “ Judgment and order reversed, on the law, without costs, and motion denied”; first decretal paragraph of order entered February 1, 1968, resettled to provide “ Ordered that the judgment and order appealed from be and are reversed on the law without costs”. No issue of fact was considered by this court. The follow*907ing questions shall be certified to the Court of Appeals: “ (1) Was the Appellate Division correct in reversing the order and judgment of the Court of Claims for the reason that the judgment of the Court on the Judiciary was not res judicata as to the present claim?; (2) Does the Court of Claims have jurisdiction of the subject matter of the claim?; and (3) Does the claim state a cause of action?” Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur.